             Case 2:19-cv-00290-RSL Document 379 Filed 01/04/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BRUCE CORKER, et al.,
                                                               NO. C19-0290RSL
 9
                           Plaintiffs,

10
                    v.                                         ORDER GRANTING LEAVE TO
                                                               AMEND AND DENYING THE
11
      COSTCO WHOLESALE, et al.,                                RELATED MOTION TO SEAL

12
                           Defendants.

13

14
            This matter comes before the Court on plaintiff’s motion to amend the case management
15

16   schedule to allow the addition of Smithfarms LLC as a plaintiff and Kevin Kihnke as a

17   defendant. Dkt. # 348. The Court finds good cause to extend the deadline for adding parties and
18   GRANTS leave to amend the complaint on the condition that all discovery provided by Robert
19
     and Cecelia Smith shall be binding on Smithfarms LLC. Plaintiffs may, within fourteen days of
20
     the date of this Order, file a third amended complaint in essentially the form of Dkt. # 345-1.
21
            Plaintiffs filed the motion to amend under seal on the ground that L&K designated its
22

23   Rule 30(b)(6) witness’ testimony as “Attorney's Eyes Only” under the protective order entered in

24   this case. Dkt. # 342. The motion to seal is DENIED. “There is a strong presumption of public
25   access to the court’s files,” and L&K, as the party designating the information as confidential,
26
     has the burden of showing the legitimate private or public interests that warrant a seal and the
27
     ORDER GRANTING LEAVE TO AMEND
28   AND DENYING MOTION TO SEAL - 1
                Case 2:19-cv-00290-RSL Document 379 Filed 01/04/21 Page 2 of 2



 1   injury that will result if the seal is not granted. LCR 5(g)(3). L&K relies almost exclusively 1 on
 2   the language of the protective order, however, asserting without evidence 2 that the redacted
 3
     information is a “closely held trade secret[] and proprietary information” regarding product
 4
     development and/or development processes and that its disclosure to competitors “would be
 5

 6   highly prejudicial to [its] business[].” Dkt. # 360 at 6 and n.6. Essentially L&K is relying on the

 7   fact that it unilaterally designated the testimony as confidential under the protective order to
 8   justify the seal. Having reviewed the testimony at issue, it is far from clear that the testimony,
 9
     while unfavorable in the context of this litigation, relates to product development or
10
     development processes or will put L&K at a competitive disadvantage if disclosed. The Clerk of
11
     Court is therefore directed to unseal Dkt. # 348.
12

13

14          DATED this 4th day of January, 2021.
15

16
                                                  Robert S. Lasnik
17                                                United States District Judge

18

19

20

21

22          1
              L&K also argues that the motion to seal was procedurally defective and that the information
23   submitted was not relevant to the issues raised by plaintiffs’ motion to amend the complaint. To the
     contrary, plaintiffs’ motion comports with the procedures set forth in the protective order and LCR 5(g),
24   and the information submitted was important to the Court’s analysis regarding both diligence and futility
25   in the context of the motion for leave to amend.
            2
26           L&K submitted a formulaic declaration of counsel purportedly “confirming” that the redacted
     information is confidential and that protection is necessary under the protective order. Dkt. # 361.
27
     ORDER GRANTING LEAVE TO AMEND
28   AND DENYING MOTION TO SEAL - 2
